Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
   DETAILED ACTION
Status of the claims
	Claims 1, 3-18 and 25-27 are pending.
Withdrawn Rejection:
Claim Rejections - 35 USC § 103-Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 25-27 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maelicke in view of Garcia-Rates, is withdrawn because of the amendment of claim 25 to newly recite the limitation of: i) “a concentration of 110 µM or lower”; and ii) “a concentration of 180 µM or higher”.
Response to the Applicant’s Arguments
Applicant’s arguments (see pages 6-9 of Remarks filed on 06/22/2022), have been fully considered, but they are rendered moot in view of the Applicants’ amendments. For example, Applicants’ amendment of claim 25 to newly recite the limitation of: i) “a concentration of 110 µM or lower”; and ii) “a concentration of 180 µM or higher”, necessitates new grounds of rejection set forth below in the instant rejection. 
Applicants’ amendments, filed on 06/22/2022, have been entered into the record. Applicants have amended claim 25. Claims 1 and 3-18 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected invention. Therefore, claims 25-27 are subject of the Office action below.
 
Claim Rejections - 35 USC § 112-New Matter
New Grounds of Rejection, Necessitated by Applicant’s Amendments 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25-27 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 26-27 depend from claim 25 and are therefore, also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for reasons set forth below. 
Applicants’ response filed on 06/22/2022, has introduced new matter. Applicants have amended claim 25 to newly recite the limitation of: i) “a concentration of 110 µM or lower”; and ii) “a concentration of 180 µM or higher”.  
Applicants cite the specification at page 13, Figures 3A-3B, Figure 4 and Figures 6-7, as allegedly providing support for the newly recited limitation of: i) “a concentration of 110 µM or lower”; and ii) “a concentration of 180 µM or higher”.  Please see page 6 of Remarks filed on 06/22/2022.
The section on page 13 relied on by the Applicants, states:
“It will be appreciated that if a subject has a lowered concentration of soluble T14 which is considerably lower than the reference soluble T14 concentration, or a raised concentration of aggregated T14 which considerably high than the reference aggregated T14 concentration, then they would be at a higher risk of suffering from a higher rate of cognitive decline than if the concentration of T14 was only marginally higher or lower than the reference T14 concentrations.”

Figures 3A-3B, 4 and 6-7, relate to frequency distribution of T14 (SEQ ID No. 3) levels using 160 samples from an Australian Imaging Biomarker & Lifestyle (AIBL) study. Please see instant specification at pages 18-19, for description of Figures.
However, a review of the instant specification and claims as originally filed (including section of page 13, Figures 3A-3B, 4 and 6-7, relied on by the Applicants as allegedly providing support for the newly recited limitations, see discussions above), fails to provide adequate written description which would indicate that at the time the instant invention was filed, the Applicants were in possession of, or contemplated a sample obtained from a subject prone to suffering from cognitive decline or having a pre-disposition thereto, wherein the sample has: i) “a concentration of 110 µM or lower” of soluble peptide comprising or consisting of SEQ ID No.3, or a variant or fragment therefore and/or ii)  “a concentration of 180 µM or higher” of aggregated peptide comprising or consisting of SEQ ID No. 3. The phrase, for example, “a concentration of 110 µM or lower”, or “a concentration of 180 µM or higher”, is not recited in the instant specification. Therefore, the Applicants’ response filed on 06/22/2022, is considered as new matter. 
New matter includes not only the addition of wholly unsupported subject matter, but may also include adding specific percentages or compounds after a broader original disclosure, or even the omission of a step from a method. See MPEP § 608.04(a) to § 608.04(c).
Accordingly, the claim is considered to lack sufficient written description and are properly rejected under 35 U.S.C. 112(pre-AIA ), first paragraph.

Claim Rejections - 35 USC § 103
New Grounds of Rejection, Necessitated by Applicant’s Amendments 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over: 1) Sternfeld et al (hereinafter, “Sternfeld”, PNAS, 2000, 97(5), 8647-8652) in view of: 1)  Darreh-Shori et al (hereinafter, “Darreh-Shori”, Neurobiology of Aging, 2008, 29, 168-184); 2) Meshorer et al (hereinafter, “Meshorer”, Trends in neurosciences, 2006, 29(4), 216-224); 3) Zimmermann et al (hereinafter, “Zimmermann”, British J. Pharmacology, 2013, 170, 953-967); and 4) Garcia-Rates (Neuropharmacology, available online 02/08/2016, 105, 487-499, cited in the previous Office action).
Applicants describe their invention as a method for using acetylcholinesterase (AChE) derived peptide T14 (SEQ ID No:3) and a variant or fragment thereof, e.g., peptide T30 (SEQ ID No:1), as a biomarker for detecting cognitive decline in a subject. Please see instant specification at pages 3-7 and 22-40, Examples 1-7. 
The specification provides a working example of a measured correlation of age-dependent levels of T14 (SEQ ID No:3) in Alzheimer’s disease (AD) patients, when compared to healthy patients.  Please see instant specification at Examples 1-7. Based on the Applicants’ work (see discussions above), Applicants are now claiming to have invented a method for treating a subject prone to suffering from cognitive decline, or having a pre-disposition thereto, with a therapeutic agent that prevents, reduces or delays cognitive decline. 
However, none of the Applicants work involves of administering any therapeutic agent that prevents, reduces or delays cognitive decline, to any subject prone to suffering from cognitive decline, or having a pre-disposition to cognitive decline (emphasis added).
Applicants’ claimed invention is directed toward a method for treating a subject prone to suffering from a cognitive decline or having a pre-disposition thereto, comprising:
analysing a sample from the subject for:
soluble SEQ ID No. 3 at a concentration of 110 µM or lower and/or
aggregate SEQ ID No. 3 at a concentration of 180 µM or higher; and 
administering to the subject, a therapeutic agent that prevents, reduces or delays cognitive decline.
Instant claim 25 does not specify: i) a particular sample; or ii) a particular subject; or iii) a particular therapeutic agent. Accordingly, for the purpose of examination: 
	i) any sample obtained for analysis of soluble or aggregate SEQ ID No. 3, is included in the interpretation of “a sample”.
ii) any subject, prone to suffering from a cognitive decline or having a pre-disposition thereto, is included in the interpretation of “a subject”.
iii) any therapeutic agent that prevents, reduces or delays cognitive decline, is included in the interpretation of “a therapeutic agent”.
Similar to method claim 25, Sternfeld teaches that transgenic mice overexpressing “synaptic” variant of acetylcholinesterase (AChE-S), exhibited progressive impairment in learning and memory, when compared to mice overexpressing “read through” variant of AChE (AChE-R). Please see abstract, page 8647, 2nd ¶ on right column and discussions therein.
Sternfeld is not explicit in teaching: i) administering a therapeutic agent that prevents, reduces or delays cognitive decline; and ii) SEQ ID No. 3.
However, the claimed invention would have been obvious over Sternfeld. This is because at the time the instant invention was filed, it was known in the art that:
1) galantamine can be used to prevent, reduce or delay cognitive decline; 
 2) AChE-S is also known as AChE-T; and 
3) T14 (SEQ ID No. 3, see discussions above), or a variant or fragment thereof (e.g., T30, see discussions above), is an AChE-T derived peptide.
For example:
1) Darreh-Shori teaches, wherein a pharmaceutical approach to treating AD patients with galantamine (i.e., a therapeutic agent that prevents, reduces or delays cognitive decline, see instant claims 26-27), was found to result in: i) AChE-S inhibition; ii) increase AChE-R levels; and iii) enhancement of patients’ performance in cognitive tests. Please see abstract.
2) Meshorer discloses that AChE-S is also known in the art as AChE-T, with “T”, indicating tailed (see page 216, 1st ¶ on right column);
3) Zimmermann teaches T14 and T30, as AChE-T derived peptides (see page 956); and
4) Garcia-Rates teaches T14 and T30 as AChE derived peptides (see Figure 1A). A fragment derived from AChE is higher in AD patients (see Figure 1D). Galantamine showed protection against T30 in an exemplary embodiment (see § 2.4).
Therefore, at the time the instant invention was filed, a person skilled in the art, would have found it obvious to modify Sternfeld with Darreh-Shori, Meshorer, Zimmermann and  Garcia-Rates in order to, at some time prior to  administering galantamine (i.e., a therapeutic agent that prevents, reduces or delays cognitive decline, see discussions above), to a subject prone to suffering from cognitive decline, or having a pre-disposition thereto, (e.g., AD patient, see discussions above), analyse a sample for AChE-T or AChE-T  derived peptides such as T14 (SEQ ID No:3, see discussions above), or a variant or fragment thereof, e.g., peptide T30 (SEQ ID No:1, see discussions above). This is because at the time the instant invention was filed:
1) AChE-T or AChE-T derived peptides such as T14 or a variant or fragment thereof, e.g., peptide T30, was known in the art as biomarkers for cognitive impairment (see discussions above);
2) administration of galantamine (i.e., a therapeutic agent that prevents, reduces or delays cognitive decline, see instant claims 26-27), to AD patients, was found to result in: i) AChE-S inhibition; ii) increase AChE-R levels; and iii) enhancement of patients’ performance in cognitive tests. Please see discussions above.
Regarding claim 25, the recited i) “a concentration of 110 µM or lower” and/or ii) “a concentration of 180 µM or higher”, T14 or a variant or fragment thereof (e.g., T30), is a result-effective variable that would have been routinely determined and optimized in the pharmaceutical art. 
MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”  
Factors that would have been taken into consideration when determining the specific amount of AChE-T or AChE-T derived peptides such as T14 or a variant or fragment thereof (e.g., peptide T30), in the subject, would have included, but not have been limited to, i) type of subject (e.g., a human or an animal); and ii) the age, weight, sex, medical condition of the human or animal. 
Thus, specific amount of AChE-T or AChE-T derived peptides such as T14 or a variant or fragment thereof (e.g., peptide T30), that would have actually been measured would have been expected to vary widely and, in the absence of evidence to the contrary, would not have been inconsistent with that which is presently claimed.  
The person skilled in the art would have had a reasonable expectation that the administration of a therapeutic agent that prevents, reduces or delays cognitive decline (e.g., galantamine), to a subject prone to suffering from cognitive decline, or having a pre-disposition thereto, (e.g., AD patient, see discussions above), would prevents, reduces or delays cognitive decline in the subject.
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
Regarding claims 26-27, Darreh-Shori teaches galantamine (see discussions above).
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus, the claims fail to patentably distinguish over the state of the art as represented by the cited references. 

Conclusion
No claim is allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629